Exhibit 10.1

SIERRA HEALTH SERVICES, INC.

1995 NON-EMPLOYEE DIRECTORS' STOCK PLAN

As Amended and Restated as of January 1, 2006

1. Purpose.

The purpose of this 1995 Non-Employee Directors' Stock Plan (the "Plan") of
Sierra Health Services, Inc. (the "Company") is to advance the interests of the
Company and its stockholders by providing a means to attract and retain highly
qualified persons to serve as non-employee Directors of the Company and to
promote ownership by such Directors of a greater proprietary interest in the
Company, thereby aligning such Directors' interests more closely with the
interests of stockholders of the Company.



2. Definitions

. In addition to terms defined elsewhere in the Plan, the following terms are
defined as set forth below:



(a) "Code" means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code include regulations thereunder
(including proposed regulations and other applicable guidance) and successor
provisions and regulations thereto.

(b) "Change of Control" means a transaction or event in which, after the
effective date of the Plan, (i) the Company shall merge or consolidate with any
other corporation and shall not be the surviving corporation; (ii) the Company
shall transfer all or substantially all of its assets to any other person; or
(iii) any person shall have become the beneficial owner of more than 50% of the
voting power of outstanding voting securities of the Company.

(c) "Deferred Stock" means the credits to a Participant's deferral account under
Section 8, each of which represents the right to receive one share of Stock upon
settlement of the deferral account. Deferral accounts, and Deferred Stock
credited thereto, are maintained solely as bookkeeping entries by the Company
evidencing unfunded obligations of the Company.

(d) "Disability" means the Participant has a physical or mental impairment that
is permanent or of long duration rendering the Participant unable to perform the
duties of a Director.

(e) "Exchange Act" means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act include rules thereunder and
successor provisions and rules thereto.

(f) "Fair Market Value" of Stock means, as of any given date, the closing sale
price of a share of Stock reported in the table entitled "New York Stock
Exchange Composite Transactions" contained in The Wall Street Journal (or an
equivalent successor table) for such date or, if no such closing price was
reported for such date, for the most recent trading day prior to such date for
which such closing price was reported.

(g) "Option" means the right, granted to a Director under Section 6, to purchase
a specified number of shares of Stock at the specified exercise price for a
specified period of time under the Plan. All Options will be non-qualified stock
options.

(h) "Participant" means a Director of the Company who is granted an Option or
who receives fees in the form of Stock or defers fees in the form of Deferred
Stock under the Plan.

(i) "Restricted Stock Units" or "RSUs" means share units awarded to a
Participant under Section 7, where each share unit represents a right to
receive, upon settlement of the award, one share of Stock.

(j) "Retirement" means a Participant ceasing to serve as a Director at or after
reaching the maximum age permitted for election as a Director under Section 3.02
of the Amended and Restated Bylaws, other than due to death.

 

(k) "Stock" means the Common Stock, $.005 par value, of the Company and such
other securities as may be substituted for Stock or such other securities
pursuant to Section 9.

3. Shares Available Under the Plan

. Subject to adjustment as provided in Section 9, the total number of shares of
Stock reserved and available for issuance or delivery under the Plan is
1,080,000. Such shares may be authorized but unissued shares, treasury shares,
or shares acquired in the market for the account of the Participant. For
purposes of the Plan, shares that may be purchased upon exercise of an Option or
delivered in settlement of RSUs or Deferred Stock will not be considered to be
available after such Option or RSUs have been granted or Deferred Stock
credited, except for purposes of issuance or delivery in connection with such
Option, RSUs or Deferred Stock; provided, however, that, if an Option expires
for any reason without having been exercised in full, the shares subject to the
unexercised portion of such Option will again be available for issuance or
delivery under the Plan, and shares subject to RSUs that have been forfeited
will again be available for issuance and delivery under the Plan.



4. Administration of the Plan

. The Plan will be administered by the Board of Directors of the Company;
provided, however, that any action by the Board relating to the Plan will be
taken only if, in addition to any other required vote, such action is approved
by the affirmative vote of a majority of the Directors who are not then eligible
to participate in the Plan. Executive officers of the Company shall perform
day-to-day administrative tasks under the Plan, and in so doing shall have full
authority to take actions in furtherance of this delegation of authority, except
such actions shall remain subject to Board approval if they would result in
significant expense to the Company or confer a significant benefit upon one or
more Participants under the Plan, or if the Board otherwise directs that a
particular action hereunder be subject to approval of the Board.



5. Eligibility

. Each Director of the Company who, on any date on which an Option is to be
granted under Section 6 or an RSU is to be granted under Section 7 or on which
fees are to be paid which could be received in the form of Stock or deferred in
the form of Deferred Stock under Section 8, is not an employee of the Company or
any subsidiary of the Company will be eligible, at such date, to be granted an
Option under Section 6 or to be granted RSUs under Section 7 or receive fees in
the form of Stock or defer fees in the form of Deferred Stock under Section 8.
No person other than those specified in this Section 5 will be eligible to
participate in the Plan.



6. Options

. Options will be granted as provided in this Section 6, at specified dates in
2006 and thereafter, in accordance with a specific policy or other authorization
of the Board. An Option granted under this Section 6 will authorize the purchase
of a specified number of shares of Stock, subject to adjustment as provided in
Section 9. The Board may authorize such grants to be made (i) to a person who is
first elected or appointed to serve as a member of the Board of Directors of the
Company after the effective date of the Plan, on the date of such election or
appointment, if such Director is eligible to be granted an Option at that date,
and/or (ii) to each member of the Board of Directors of the Company on a
specified date if such Director is eligible to be granted an Option at that
date. In addition, the Board of Directors may from time to time authorize other
grants of Options, at such times, in such amounts, and to such Directors who may
then be eligible under Section 5, as the Board may determine in its discretion.



Options will be subject to the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock purchasable upon
exercise of an Option will be equal to 100% of the Fair Market Value of Stock on
the date of grant of the Option.

(b) Option Expiration. A Participant's Option will expire at the earlier of (i)
ten years after the date of grant, (ii) one year after the date the Participant
ceases to serve as a Director of the Company due to death, Disability, or
Retirement, or (iii) six months after the Participant ceases to serve as a
Director of the Company for any reason other than death, Disability or
Retirement; provided, however, that if the Participant dies during the one year
after ceasing to serve as a Director due to Disability or Retirement or during
the six months after ceasing to serve as a Director for reasons other than
Disability or Retirement, the expiration shall be delayed until the earlier of
one year after the Participant's death or ten years after the date of grant of
the Option.

(c) Exercisability. Each Option will become cumulatively exercisable as to 20%
of the shares of Stock subject to such Option on each anniversary of the date of
grant; provided, however, that a Participant's Option, to the extent it has not
previously become exercisable, will become immediately exercisable in full (i)
at the time the Participant ceases to serve as a Director due to death or
Disability, (ii) at the date six months prior to the expiration of the
Participant's term of office as a Director during which term the Participant
reaches the maximum age permitted for election as a Director under Section 3.02
of the Amended and Restated Bylaws, or (iii) in the case of an Option granted
six months or more prior to a Change of Control, upon such Change of Control;
and further provided, that, unless otherwise determined by the Board of
Directors, a Participant's Option may be exercised after the Participant ceases
to serve as a Director only to the extent that the Option was exercisable at or
before the date he or she ceased to be a Director.

(d) Method of Exercise. A Participant may exercise an Option, in whole or in
part, at such time as it is exercisable and prior to its expiration, by giving
written notice of exercise to the Secretary of the Company, specifying the
Option to be exercised and the number of shares of Stock to be purchased, and
paying in full the exercise price in cash (including by check) or by surrender
of shares of Stock already owned by the Participant, or direction to the Company
to withhold shares issuable upon exercise, having a Fair Market Value at the
time of exercise equal to the exercise price, or by a combination of such
methods of payment.

(e) Modified Terms of Discretionary Options. In the case of Options granted in
the discretion of the Board of Directors in 2006 or thereafter, the Board may
provide for longer post-termination exercise periods than those specified in
Section 6(b), but not extending more than ten years after the date of grant of
the Option, and otherwise may provide for expiration at times earlier than the
times specified in Section 6(b), and may provide for exercisability of such an
Option at times earlier or later than those specified in Section 6(c), subject
to Section 10.

7. RSUs.

RSUs will be granted as provided in this Section 7 in accordance with a policy
or policies established from time to time by the Board specifying the Directors
or classes of Directors to be granted such awards, the number of RSUs to be
granted, and the time or times at which RSUs will be granted. RSUs granted under
this Section 7 will become vested and non-forfeitable at such dates as may be
specified by the Board, and will have such other terms as may be established by
the Board.



(a) Initial Grant Policy for RSUs. The initial policy for RSU grants under this
Section 7, effective in 2006 only (unless otherwise determined by the Board,
including a determination to change this policy in 2006 or not to change it but
instead to leave it in effect after 2006) shall be as follows:

(i) Automatic RSU Grants.



(A) RSUs will be granted, in such number as shall be determined by the Company's
Board of Directors, to a person who is first elected or appointed to serve as a
member of the Board on or after January 1, 2006, on the date of such election or
appointment, if such Director is eligible to be granted RSUs at that date,
and/or

(B) 4,000 RSUs will be granted to each member of the Board of Directors on
January 20, 2006 if such Director is eligible to be granted RSUs at that date.

The number of RSUs to be automatically granted under this Section 7(a)(i) is
subject to adjustment in accordance with Section 9.

(ii) Vesting, Settlement and Forfeiture Terms. All of the RSUs shall vest and
become non-forfeitable on the fourth anniversary of the date of grant, subject
to the following:

(A) Except as otherwise provided in subsections (B) and (C), one-half of the
vested RSUs will be settled at the time of vesting and one-half will be settled
upon the Participant's termination of service as a Director, subject to any
valid deferral under Section 7(c).

(B) In the event of a Change of Control or termination of the Participant's
service as a Director due to death or Disability, the RSUs, if not previously
vested or forfeited, shall immediately vest and become non-forfeitable, and
shall be settled at that time except to the extent that settlement must be
delayed under Code Section 409A (this would be the case if the RSUs are not
exempt from Code Section 409A and the Change in Control does not constitute a
"change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation" under Code
Section 409A(a)(2)(A)(v)).

(C) In the event of termination of the Participant's service as a Director due
to Retirement by the Participant, the RSUs, if not previously vested or
forfeited, shall immediately vest and become non-forfeitable in full, and shall
be settled in full at the earlier of the date one year after such Retirement,
the fourth anniversary of the date of grant, or the date the RSUs would have
been settled upon a Change of Control under subsection (B) above.

Unless otherwise determined by the Board, RSUs that have not vested at or before
the time of termination of the Participant's service as a Director will cease to
vest and will be forfeited upon such termination.

(b) Dividend Equivalents. Unless otherwise determined by the Board, dividend
equivalents will be credited on RSUs as follows:

(i) Ordinary Cash Dividends. If the Company declares and pays a dividend on
Stock in the form of an ordinary cash dividend, dividend equivalents will not be
immediately paid or credited to the Participant, but at the time the RSUs are to
be settled hereunder, the aggregate amount of such dividends that would have
been paid or payable had the RSUs to be settled instead been outstanding shares
of Stock at each relevant record date since the initial grant of such RSUs will
be paid as an additional cash payment (without interest) at the time of such
settlement.

(ii) Stock Dividends and Splits. If the Company declares and pays a dividend on
Stock in the form of additional shares of Stock, or there occurs a forward split
of Stock, then a number of additional RSUs shall be credited to the Participant
as of the payment date for such dividend or forward share split equal to the
number of RSUs credited to the Participant as of the record date for such
dividend or split multiplied by the number of additional shares actually paid as
a dividend or issued in such split in respect of each share.

(iii) Other Dividends and Distributions. If the Company declares and pays a
dividend or distribution on Stock that is an extraordinary cash dividend or in
the form of property other than additional shares of Stock, then a number of
additional RSUs shall be credited to the Participant as of the payment date for
such dividend or distribution equal to (A) the number of RSUs credited to the
Participant as of the record date for such dividend or distribution multiplied
by (B) the amount of cash plus the Fair Market Value of any such property paid
as a dividend or distribution on each share at such payment date, divided by (C)
the Fair Market Value of a share of Stock at such dividend payment date.

Any RSUs credited under this Section 7(b) shall be subject to the same terms,
including risk of forfeiture and settlement terms, as applied to the RSUs on
which the dividend equivalent was paid. The foregoing notwithstanding, the Board
may provide for an adjustment under Section 9 in lieu of crediting additional
RSUs under Section 7(b)(ii) or (iii), and conversely shall take into account the
benefits resulting to the Participant under this Section 7(b) in making any
adjustments under Section 9.

(c) Settlement of RSUs. RSUs shall be settled at the time specified by the Board
in its policy or other authorization of the grant of RSUs. The foregoing
notwithstanding, settlement of RSUs will be deferred if the Director has validly
elected to defer settlement by filing an election with the Company by the
deadline specified in Section 8(a) with respect to Deferred Stock or any other
deadline then permissible under Code Section 409A. In addition, the deferral
elections permitted under Section 8(e) will apply also to RSUs, including the
right to elect, during 2006, to defer the settlement of RSUs granted in 2006
(except to the extent such RSUs would become settleable under the Plan in 2006).
Elections as to the time of settlement of deferred RSUs shall specify only
distribution dates as may then be permitted by the Company for Deferred Stock.
The Company will provide a form or forms of election which will permit a
Director to make appropriate elections with respect to all relevant matters
under this Section 7. This election form may be included in the document
evidencing the grant of RSUs. Regardless of any deferral election, RSUs will
remain forfeitable until the risk of forfeiture lapses. Thereafter, although the
award may still be referred to as an RSU for purposes of the Plan, it will be
non-forfeitable (such a non-forfeitable award may instead be referred to as
"stock units" or some other appropriate designation).

(d) Form of Settlement of RSUs. RSUs will be settled by delivery of one share of
Stock for each RSU then being settled, together with cash in lieu of any
fractional share remaining at a time that less than one whole RSU is credited to
Participant's account.

8. Receipt of Stock or Deferred Stock in lieu of Fees

. Each Director of the Company may, in lieu of receipt of fees in his or her
capacity as a Director (including annual retainer fees for service on the Board,
fees for service on a Board committee, fees for service as chairman of a Board
committee, and any other fees paid to Directors) in cash, receive such fees in
the form of Stock or defer receipt of such fees in the form of Deferred Stock in
accordance with this Section 8; provided, however, that such Director is
eligible to do so under Section 5 at the date any such fee is otherwise payable.



(a) Elections. Each Director who elects to receive fees for a given calendar
year in the form of Stock or to defer fees in the form of Deferred Stock for
such year must file an irrevocable written election with the Secretary of the
Company on or before such filing deadline as may be specified by the Secretary;
provided, however, that (i) any newly elected or appointed Director may file an
election to defer fees not later than 30 days after the date such person first
became a Director, in which case such election shall apply to fees payable for
services performed after the date of such filing, (ii) elections by a
Participant (other than a newly elected or appointed Director) to defer fees
payable in 2005 or thereafter in the form of Deferred Stock will be deemed
timely only if filed by December 31 of the year preceding the year in which the
fees to be deferred would otherwise be paid, and (iii) any Participant may elect
to receive fees in the form of Stock (not involving a deferral of compensation)
at any time permitted by the Secretary of the Company. An election by a Director
shall be deemed to be continuing and therefore applicable to subsequent Plan
years unless the Director revokes or changes such election by filing a new
election form by the due date for such form specified in this Section 8(a). The
election must specify the following:

(i) A percentage of fees to be received in the form of Stock or deferred in the
form of Deferred Stock under the Plan; and

(ii) In the case of a deferral, the period or periods during which settlement of
Deferred Stock will be deferred (subject to any limitations as may be specified
by the Company at the time the deferral election is made).

(b) Payment of Fees in the Form of Stock. At any date on which fees are payable
to a Participant who has elected to receive such fees in the form of Stock, the
Company will issue to such Participant, or to an account maintained by a third
party and designated by such Participant, a number of shares of Stock having an
aggregate Fair Market Value at that date equal to the fees, or as nearly as
possible equal to the fees (but in no event greater than the fees), that would
have been payable at such date but for the Participant's election to receive
Stock in lieu thereof. If the Stock is to be credited to an account maintained
by the Participant and to the extent reasonably practicable without requiring
the actual issuance of fractional shares, the Company shall cause fractional
shares to be credited to the Participant's account. If fractional shares are not
so credited, any part of the Participant's fees not paid in the form of whole
shares of Stock will be payable in cash to the Participant (either separately or
included in a subsequent payment of fees, including a subsequent payment of fees
subject to an election under this Section 8).

(c) Deferral of Fees in the Form of Deferred Stock. The Company will establish a
deferral account for each Participant who elects to defer fees in the form of
Deferred Stock under this Section 8. At any date on which fees are payable to a
Participant who has elected to defer fees in the form of Deferred Stock, the
Company will credit such Participant's deferral account with a number of shares
of Deferred Stock equal to the number of shares of Stock having an aggregate
Fair Market Value at that date equal to the fees that otherwise would have been
payable at such date but for the Participant's election to defer receipt of such
fees in the form of Deferred Stock. The amount of Deferred Stock so credited
shall include fractional shares calculated to at least three decimal places.

(d) Crediting of Dividend Equivalents. Whenever dividends are paid or
distributions made with respect to Stock, a Participant to whom Deferred Stock
is then credited in a deferral account shall be entitled to receive, as dividend
equivalents, an amount equal in value to the amount of the dividend paid or
property distributed on a single share of Stock multiplied by the number of
shares of Deferred Stock (including any fractional share) credited to his or her
deferral account as of the record date for such dividend or distribution. Such
dividend equivalents shall be credited to the Participant's deferral account in
the same manner as specified under Section 7(b) with respect to RSUs, unless
otherwise determined by the Company.

(e) Settlement of Deferred Stock. The Company will settle the Participant's
deferral account by delivering to the Participant (or his or her beneficiary) a
number of shares of Stock equal to the number of whole shares of Deferred Stock
then credited to his or her deferral account (or a specified portion in the
event of any partial settlement), together with cash in lieu of any fractional
share remaining at a time that less than one whole share of Deferred Stock is
credited to such deferral account. Such settlement shall be made at the time or
times specified in the Participant's election filed in accordance with Section
8(a); provided, however, that in 2006, a Participant may file an election
changing the distribution date for any deferral under the Plan in 2006 or
earlier, provided that this election may only specify a distribution at or after
vesting and only in 2007 or thereafter (electing a time and manner of
distribution then permitted under the Plan) and will not apply in any
circumstance that would, but for the new election, result in a distribution in
2006; and provided further, that a Participant may in 2007 or thereafter further
defer settlement of Deferred Stock in accordance with all of the provisions and
requirements of Section 409A(a)(4)(C) (electing a time and manner of
distribution then permitted under the Plan).

(f) Designation of Beneficiary. Each Participant may designate one or more
beneficiaries to receive the amounts distributable from the Participant's
deferral account under the Plan in the event of such Participant's death, and
the terms of any such distribution, on forms provided by the Company. The
Company may rely upon the beneficiary designation last filed in accordance with
this Section 8(f).

(g) Non-forfeitability. The interest of each Participant in any fees paid in the
form of Stock or Deferred Stock (and any deferral account relating thereto) at
all times will be non-forfeitable.

9. Adjustment Provisions

.



(a) Corporate Transactions and Events. In the event any recapitalization,
reorganization, merger, consolidation, spin-off, combination, repurchase,
exchange of shares or other securities of the Company, stock split or reverse
split, stock dividend, other special, large, and non-recurring dividend,
liquidation, dissolution, or other similar corporate transaction or event
affects the Stock such that an adjustment is appropriate in order to prevent
dilution or enlargement of each Participant's rights under the Plan, then an
adjustment shall be made, in a manner that is proportionate to the change to the
Stock and otherwise equitable, in (i) the number and kind of shares of Stock
remaining available for issuance under the Plan, (ii) the number and kind of
shares of Stock to be subject to any automatic grant of an Option under Section
6 and any automatic grant of RSUs under Section 7 under any grant policy of the
Board then in effect (subject to the right of the Board to change such policy at
any time), (iii) the number and kind of shares of Stock issuable upon exercise
of outstanding Options, and/or the exercise price per share thereof (provided
that no fractional shares will be issued upon exercise of any Option), (iv) the
number and kind of shares subject to outstanding RSUs, including shares issuable
in settlement thereof (if applicable) under Section 7, (v) the kind of shares of
Stock to be issued in lieu of fees under Section 8, and (vi) the number and kind
of shares of Stock to be issued upon settlement of Deferred Stock under Section
8. The foregoing notwithstanding, adjustments shall be made hereunder in such
manner as the Board deems necessary or appropriate to maintain the proportionate
interest of the Participant under the Plan and to preserve, without exceeding,
the value of outstanding Options, RSUs and Deferred Stock, and of potential
grants of Options and RSUs under any Board policy then in effect.

(b) Insufficient Number of Shares. If at any date an insufficient number of
shares of Stock are available under the Plan for any automatic grant of Options
or RSUs or the receipt of fees in the form of Stock or deferral of fees in the
form of Deferred Stock at that date, RSUs will first be automatically granted
proportionately to each eligible Director in accordance with any Board policy
providing for such grants as then in effect, to the extent shares are then
available and otherwise as provided in Section 7, and then Options will be
automatically granted proportionately to each eligible Director in accordance
with any Board policy providing for such grants as then in effect, to the extent
shares are then available (provided that no fractional shares will be issued
upon exercise of any Option) and otherwise as provided under Section 6, and
then, if any shares remain available, fees shall be paid in the form of Stock or
deferred in the form of Deferred Stock proportionately among Directors then
eligible to participate to the extent shares are then available and otherwise as
provided under Section 8.

10. Changes to the Plan

. The Board of Directors may amend, alter, suspend, discontinue, or terminate
the Plan or authority to grant Options or RSUs or pay fees in the form of Stock
or Deferred Stock under the Plan without the consent of stockholders or
Participants, except that any amendment or alteration will be subject to the
approval of the Company's stockholders at or before the next Annual Meeting of
Stockholders for which the record date is after the date of such Board action if
such stockholder approval is required by any federal or state law or regulation
or the rules of any stock exchange or automated quotation system, and the Board
may otherwise determine to submit other such amendments or alterations to
stockholders for approval; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant with respect to any previously granted Option, RSUs or any previous
payment of fees in the form of Stock or deferral of fees in the form of Deferred
Stock.



11. General Provisions

.



(a) Agreements. Options, RSUs, Deferred Stock, and any other right under the
Plan may be evidenced by agreements or other documents executed by the Company
and the Participant incorporating the terms and conditions set forth in the
Plan, together with such other terms and conditions not inconsistent with the
Plan, as the Board of Directors may from time to time approve.

(b) Compliance with Laws and Obligations. The Company will not be obligated to
issue or deliver shares of Stock in connection with any Option, in payment of
any Directors' fees, or in settlement of RSUs or Deferred Stock in a transaction
subject to the registration requirements of the Securities Act of 1933, as
amended, or any other federal or state securities law, any requirement under any
listing agreement between the Company and any stock exchange or automated
quotation system, or any other law, regulation, or contractual obligation of the
Company, until the Company is satisfied that such laws, regulations, and other
obligations of the Company have been complied with in full. Certificates
representing shares of Stock issued under the Plan will be subject to such
stop-transfer orders and other restrictions as may be applicable under such
laws, regulations, and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

(c) Limitations on Transferability. Options, RSUs, Deferred Stock, and any other
right under the Plan will not be transferable by a Participant except by will or
the laws of descent and distribution (or to a designated beneficiary in the
event of a Participant's death), and will be exercisable during the lifetime of
the Participant only by such Participant or his or her guardian or legal
representative; provided, however, that Options, RSUs and Deferred Stock (and
rights relating thereto) may be transferred to one or more trusts or other
beneficiaries during the lifetime of the Participant for purposes of the
Participant's estate planning, and rights relating thereto may be exercised by
such transferees in accordance with the terms thereof, but only if and to the
extent then consistent with the registration of the offer and sale of shares of
Stock related thereto on Form S-8, Form S-3, or such other registration form of
the Securities and Exchange Commission as may then be filed and effective with
respect to the Plan. Options, RSUs, Deferred Stock, and other rights under the
Plan may not be pledged, mortgaged, hypothecated, or otherwise encumbered, and
shall not be subject to the claims of creditors of any Participant.

(d) Compliance with Rule 16b-3.

(i) Compliance Generally. With respect to a Participant who is then subject to
the reporting requirements of Section 16(a) of the Exchange Act in respect of
the Company, the Board shall implement transactions under the Plan and
administer the Plan in a manner that will ensure that each transaction by such a
Participant is exempt from liability under Rule 16b-3, except that such a
Participant may be permitted to engage in a non-exempt transaction under the
Plan if such transaction will not result in actual liability under Section
16(b). The Board may authorize the Company to repurchase any Award or shares of
Stock resulting from any Award in order to prevent a Participant who is subject
to Section 16 of the Exchange Act from incurring liability under Section 16(b).
Unless otherwise specified by the Participant, equity securities or derivative
securities acquired under the Plan which are disposed of by a Participant shall
be deemed to be disposed of in the order acquired by the Participant.

(ii) Six-Month Holding Period. Unless a Participant could otherwise dispose of
equity securities (including derivative securities) acquired under the Plan
without incurring liability under Section 16(b) of the Exchange Act, equity
securities acquired under the Plan must be held for a period of six months
following the date of such acquisition, provided that this condition shall be
satisfied with respect to a derivative security if at least six months elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security.

(e) Continued Service as an Employee. If a Participant ceases serving as a
Director of the Company and, immediately thereafter, is employed by the Company
or any subsidiary of the Company, then, solely for purposes of Sections 6(b) and
(c), such Participant will not be deemed to have ceased service as a Director at
that time and his or her continued employment by the Company or any subsidiary
will be deemed to be continued service as a Director.

(f) No Right to Continue as a Director. Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant any right to continue to
serve as a Director of the Company.

(g) No Stockholder Rights Conferred. Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant (or any person or entity
claiming rights by or through a Participant) any rights of a stockholder of the
Company unless and until shares of Stock are in fact issued to such Participant
(or person) or his or her account maintained by a third party or, in the case an
Option, such Option is validly exercised in accordance with Section 6.

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board of
Directors nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements for Directors as it may deem
desirable.

(i) Governing Law. The validity, construction, and effect of the Plan and any
agreement hereunder will be determined in accordance with the Nevada General
Corporation Law and other laws (including those governing contracts) of the
State of Nevada, without giving effect to principles of conflicts of laws, and
applicable federal law.

12. Stockholder Approval Effective Date, and Plan Termination

. The Plan became effective May 16, 1995, upon its approval by stockholders of
the Company. This amendment and restatement of the Plan shall be effective as of
January 1, 2006 (the "2006 Amendment"), but shall be subject to the condition
that the stockholders of the Company have approved it by the affirmative vote of
a majority of the votes cast at the 2006 Annual Meeting of Stockholders,
provided that the total vote cast on the proposal represents over 50% in
interest of all securities entitled to vote on the proposal. Transactions under
the Plan before 2006 were subject to the terms of the Plan as then in effect,
except that Sections 8(a) and 8(e) in the 2006 Amendment were effective as of
January 1, 2005. Unless earlier terminated by action of the Board of Directors,
the Plan will remain in effect until such time as no shares of Stock remain
available for issuance under the Plan and the Company and Participants have no
further rights or obligations under the Plan.

